Citation Nr: 0724605	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional compensation benefits for a dependent child.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty in the military for over 20 
years until retiring in December 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, concerning the 
effective date of the removal of a dependent school child 
from the veteran's VA compensation benefits monthly 
allotment.  

Since this case must be further developed before being 
decided on appeal, the Board is remanding this case to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran, who was receiving additional compensation 
benefits for his dependent son while that child attended 
college, has appealed the overpayment that resulted from a 
reduction taken when it was determined by the RO that his son 
was no longer enrolled at the University of North Dakota.  
The statement of the case (SOC) that was provided the veteran 
lists the issue as the "Effective date of removal of school 
child."  But this case actually involves the question of 
whether the veteran is entitled to a waiver of the 
overpayment of VA compensation he received after his son was 
no longer a college student - especially since he alleges 
that he at least twice informed the RO that his son was no 
longer enrolled in school, which he believes, in turn, put 
the onus on the RO to stop making the additional payments 
for his son's education, meaning there would never have been 
an overpayment and resulting debt.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991); see also 38 C.F.R. § 1.911(c) (2006), VAOPGCPREC 
6-98 (Apr. 24, 1998).

If the threshold preliminary validity-of-the-debt issue is 
not resolved in the claimant's favor, then, pursuant to 38 
U.S.C.A. § 5302(a) (West 2002), he is allowed to seek a 
waiver of recovery of the overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2006).  

The "equity and good conscience" standard indicates a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side; it means arriving 
at a fair decision between the obligor and the government.  
In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2006).

A finding of fraud, misrepresentation, and bad faith are bars 
to receiving a waiver.  38 U.S.C.A. § 5302(c) (West 2002); 38 
C.F.R. § 1.962(b) (2006).

The veteran has not been provided the laws and regulations 
applicable to the waiver of an overpayment, and he must be 
before deciding his appeal.

Accordingly, this case is REMANDED for the following 
development and consideration:

The RO/AMC should adjudicate the issue of 
whether the veteran is entitled to a waiver 
of overpayment of the additional compensation 
benefits he received after his son stopped 
attending college.  This includes addressing 
the preliminary issue of the validity of this 
debt.  If the debt is not waived to the 
veteran's satisfaction, send him a 
supplemental SOC (SSOC) that addresses all 
relevant statutes and regulations and 
discusses the reasons and bases for the 
decision.  Give him and his representative an 
opportunity to submit additional evidence 
and/or argument in response to the SSOC 
before returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



